Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Foley et al. disclose a polyurethane produced from a polycarbonate polyol, which is itself produced by reacting diethylene glycol, triethylene glycol, or tetraethylene glycol with diarylcarbonates.  The polyol may have a preferred number average molecular weight of 400 to 6,000, and it may be used with other polyols.  The polyurethane may be used to produce printing rolls.  See paragraphs [0022], [0025], and [0047].  Aliphatic polyisocyanates, such as hexamethylene diisocyanate, and aromatic polyisocyanates are disclosed within paragraph [0035], which meet those claimed.  Furthermore, within paragraph [0034], an isocyanate index (NCO:OH ratio) of 0.91 (0.91:1) to 1.05 (1.05:1) is disclosed.  Though the reference refers to the index value being based upon the alicyclic diisocyanate and polyol plus chain extender, the skilled artisan would have appreciated that when a cured polyurethane is desired, the index value applies to all species present that possess isocyanate groups and isocyanate-reactive groups, because the index value is understood in this context within the art to encompass all such reactants in order to allow for a stoichiometric reaction of isocyanate and isocyanate-reactive groups thereby allowing the production of a cured, viable polyurethane.  Finally, regarding applicants’ claims, the following positions are taken.  Firstly, applicants’ polyol (A) and polyisocyanate (B) are open to the inclusion of species, such as chain extenders and cycloaliphatic polyisocyanates, respectively, in view of the use of “open” transitional language.  Accordingly, despite applicants’ arguments, the claimed [NCO]/[OH] ratio is fairly interpreted to apply to all species falling within polyol (A) including chain extenders and polyisocyanate (B) including the 
4.	The reference discloses the use of other polymeric polyols to produce the polyurethane; therefore, if it is determined that the relied upon teachings are not anticipatory, then the position is taken that it would have been obvious to select the aforementioned polycarbonate polyol to produce the polyurethane, since one would have reasonably expected viable polyurethanes to result from the selection of virtually any of the disclosed polyols.  
5.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejection.  Applicants’ arguments have been addressed within the body of the rejection.
6.	Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2004/0087754 A1) in view of Allen et al. (US 2011/0230580 A1) or Kusano et al. (US 2015/0291724 A1).
Foley et al. disclose a polyurethane produced from a polycarbonate polyol, which is itself produced by reacting diethylene glycol, triethylene glycol, or tetraethylene glycol 
7.	While the primary reference discloses that other polymeric polyols may be used, the position is taken in view of the polycarbonate polyol disclosure that the teachings of the reference at the least render obvious the use of the polycarbonate polyol, since one would have reasonably expected viable polyurethanes to result from the selection of virtually any of the disclosed polyols.  Furthermore, though the primary reference discloses within paragraph [0035] hexamethylene diisocyanate and “the like”, the other instantly claimed species are not disclosed.  However, the use of these species to produce polyurethanes by reacting them with polycarbonate polyols was known at time of invention, as evidenced by Allen et al. and Kusano et al.  See paragraph [0338] within Allen et al. and paragraph [0095] within Kusano et al.  Since the secondary references also disclose such isocyanates as hexamethylene diisocyanate, the references establish the equivalency or “like” nature of the claimed species, relative to the primary reference.  Accordingly, the position is taken that it would have been obvious to use the claimed diisocyanate species as a diisocyanate of the primary reference. 
8.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejection.  Applicants’ arguments have been addressed within the body of the rejection.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765